                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


LABORATORY CORPORATION OF AMERICA, INC.,

        Plaintiff,

vs.                                          No. 2:19-cv-00495 SMV-KRS

SCOTT MCMAHON, M.D., individually, and
WHOLE WORLD HEALTH CARE, P.C.,

        Defendants.


      ORDER EXTENDING DEADLINE FOR DEFENDANTS’ MOTION TO COMPEL

        THIS MATTER comes before the Court on Defendants’ Unopposed Motion to Extend

Deadline for Defendants’ Motion to Compel filed November 22, 2019 (Doc. No. 33) (“Motion”).

The Court reviewed the Motion and finds there is good cause to grant it.

        IT IS ORDERED that:

        Defendants may file a motion to compel related to Plaintiff’s Response to Defendant’ First

Interrogatories, First Requests for Production and First Requests for Admissions to Plaintiff on or

before December 10, 2019.



                                             __________________________________________
                                             HON. KEVIN R. SWEAZEA
                                             UNITED STATES MAGISTRATE JUDGE
Submitted by:


/s/ Brian P. Brack
Brian P. Brack
Attorneys for Defendants



Approved by:


/s/ Kaleb W. Brooks
Kaleb W. Brooks
Attorney for Plaintiffs




                           2
